Scott, J., concurring: While I agree with the conclusion reached by the majority, I disagree with much of the reasoning used to support that conclusion. In my view the question here is a factual one of whether the contract between petitioner and the Storeys was “property (other than money) received” by petitioner upon the sale of its apartment building. If this contract was “property * * * received” the “fair market value” of that property is part of the amount realized by petitioner from the sale of the apartment building. Sec. 1001 (b), I.R.C. 1954. Both the majority and the two dissenting opinions discuss the legal criteria for determining whether a contractual obligation given in connection with the sale of property is ascertainable with sufficient certainty and the contract has sufficient marketability to constitute “property (other than money) received,” within the meaning of section 1001(b). In my view -under these various criteria, the facts as found by the majority support the conclusion that the contractual obligation received by petitioner was not “property” within the meaning of section 1001 (b). The mere fact that there is no impediment to the sale of a contract and the contract could be sold for some amount does not require the conclusion that the contract is sufficiently marketable or has a fair market value sufficiently ascertainable as to constitute “property” within the meaning of section 1001 (b).